Exhibit 10.4

 

21st CENTURY ONCOLOGY HOLDINGS, INC.

 

--------------------------------------------------------------------------------

 

CLASS D BONUS PLAN

 

--------------------------------------------------------------------------------

 

ARTICLE I

 

PURPOSE OF THE PLAN

 

This plan shall be known as the 21st Century Oncology Holdings, Inc. Class D
Bonus Plan (the “Plan”) and shall be effective as of October 1, 2015, which is
the date of the Plan’s adoption by the Board (the “Effective Date”).  The
purpose of the Plan and the intention of 21st Century Oncology Holdings, Inc., a
Delaware corporation (the “Company”), is to enable the Company to retain and
award senior level employees of high competence by providing an opportunity to
receive additional compensation based on the Equity Value of 21st Century
Oncology Investments, LLC, the ultimate parent holding company of the Company
(referred to herein as “Parent”), and its subsidiaries in connection with the
first Liquidity Event to occur following the Effective Date.

 

ARTICLE II

 

DEFINITIONS

 

For purposes of the Plan, capitalized terms used herein that are not otherwise
defined shall have the meanings set forth below:

 

2.1                               “Affiliate” means (a) any subsidiary
corporation of Parent (or its successors) within the meaning of Code
Section 424(f), (b) any corporation, trade or business (including, without
limitation, a partnership or limited liability company) which is directly or
indirectly controlled fifty percent (50%) or more (whether by ownership of
stock, assets or an equivalent ownership interest or voting interest) by Parent
(or its successors), or (c) any other entity (including its successors) which is
designated as an Affiliate by the Board.

 

2.2                               “Award” means an award granted under the Plan
entitling a Participant to receive a portion of the Bonus Pool based on the
Participant’s Award Percentage.  Awards under the Plan will be granted pursuant
to a written Award notice, a general form of which is attached hereto as
Exhibit A.

 

2.3                               “Award Percentage” means the percentage of the
Bonus Pool to which a Participant will be entitled pursuant to the grant of an
Award under the Plan.  Award Percentages may be denominated in fractional
percentages; provided that in no event may the aggregate Award Percentages for
all outstanding Awards under the Plan at any given time exceed one

 

1

--------------------------------------------------------------------------------


 

hundred percent (100%).  To the extent that Awards granted under the Plan cause
the aggregate Award Percentages for all outstanding Awards under the Plan to
exceed one hundred percent (100%), the Award Percentages for outstanding Awards
shall be reduced automatically (but not below zero) to the extent necessary to
eliminate such excess.  Such reduction shall be applied to outstanding Awards
based on the date of grant of such Awards, with Awards granted later in time
being reduced first.  For Awards having the same date of grant, the Award
Percentages for such Awards shall be reduced on a pro rata basis (but not below
zero) prior to reducing the Award Percentages for Awards granted earlier in
time.

 

2.4                               “Board” means the Board of Directors of the
Company.

 

2.5                               “Bonus Amount” means the amount payable to a
Participant under the Plan based on the applicable Award Percentage under an
Award and the amount of the Bonus Pool.

 

2.6                               “Bonus Pool” means an amount equal to five
percent (5%) of the Equity Value in excess of $19,000,000 and up to $210,500,000
as of the applicable Liquidity Event.  For the avoidance of doubt, in no event
shall the Bonus Pool exceed $9,575,000.  Any portion of the Bonus Pool that is
not allocated to outstanding Awards under the Plan as a result of the aggregate
Award Percentages for all outstanding Awards at the time of the applicable
Liquidity Event being less than one hundred percent (100%) shall be retained by
the Company for general corporate purposes.

 

2.7                               “Code” means the United States Internal
Revenue Code of 1986, as amended.

 

2.8                               “Committee” means the Plan’s administrative
committee consisting at all times of two (2) or more individuals appointed by
the Board from time to time; provided that if no such committee exists, the
“Committee” means the Board.

 

2.9                               “Common Stock” shall have the meaning set
forth in the LLC Agreement.

 

2.10                        “Company” shall have the meaning set forth in
Article I hereof.

 

2.11                        “Company Sale” shall mean the first “Company Sale”
(as defined in the LLC Agreement) to occur following the Effective Date.

 

2.12                        “Effective Date” shall have the meaning set forth in
Article I hereof.

 

2.13                        “Equity Value” shall mean one of the following, as
applicable:

 

(a)                                 Company Sale.  If the Liquidity Event is a
Company Sale, “Equity Value” means the aggregate dollar amount of any cash
proceeds and/or the aggregate fair market value, as determined by the Committee
in its good faith discretion, of any non-cash sale proceeds received by Parent
or its equity holders as a result of a Company Sale (or, prior to a Company
Sale, upon payment to equity holders of any extraordinary dividend,
distribution, or the proceeds of any partial liquidation by Parent in respect of
their equity interests in Parent (excluding, for the avoidance of doubt, any
fees or expense reimbursements under any applicable management or professional
services agreement)), less any investment banker fees, outstanding legal fees,
and

 

2

--------------------------------------------------------------------------------


 

any transaction costs (as determined by the Committee in good faith immediately
prior to the consummation of the Company Sale) incurred in connection with such
Company Sale (or such prior extraordinary dividend, distribution, or payment of
proceeds in respect of any partial liquidation of Parent); provided, however,
that to the extent that any non-cash sale proceeds include securities which are
traded or listed on a securities exchange, the Committee will value such
securities based on the volume weighted average closing price of such securities
during the five day trading period prior to the date of consummation of the
Company Sale.  Any proceeds from a Company Sale that are deposited into an
escrow account or that are subject to being held back by the purchaser for
distribution upon the occurrence of any event or the satisfaction of certain
conditions following the Company Sale shall not be included in calculating
“Equity Value” hereunder until such time as such sale proceeds are released to
the selling equity holders of Parent; provided that such sale proceeds shall not
be included in calculating “Equity Value” for purposes of the Plan to the extent
that such amounts are released to selling equity holders of Parent more than
five (5) years following the consummation of the Company Sale.

 

(b)                                 Public Offering.  If the Liquidity Event is
a Public Offering, “Equity Value” shall mean the aggregate fair market value of
the Common Stock based on the Measurement Price, assuming one hundred percent
(100%) of the Common Stock was sold in the Public Offering at the Measurement
Price.

 

2.14                        “Liquidity Event” shall mean the first to occur
following the Effective Date of a Company Sale and a Public Offering.

 

2.15                        “LLC Agreement” means that certain Seventh Amended
and Restated Limited Liability Company Agreement, dated as of October 1, 2015,
by and among Parent and the members of Parent from time to time party thereto,
as amended, supplemented or otherwise modified from time to time in accordance
with its terms.

 

2.16                        “Measurement Price” means the per share opening
price of the Common Stock issued in the Public Offering on the effective date of
the Public Offering.

 

2.17                        “Participant” means any employee or other “service
provider” (which, for purposes of the Plan, such term shall include, but not be
limited to, non-employee members of the Board, consultants and other independent
contractors) of Parent or its Affiliates who is selected to participate in the
Plan in accordance with Article IV hereof.

 

2.18                        “Person” means an individual, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization or a governmental
entity or any department, agency or political subdivision thereof.

 

2.19                        “Plan” shall have the meaning set forth in Article I
hereof.

 

2.20                        “Public Offering” shall mean the first “Public
Offering” (as defined in the Securityholders Agreement) to occur following the
Effective Date.

 

2.21                        “Securityholders Agreement” shall have the meaning
set forth in the LLC Agreement.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

 

ADMINISTRATION

 

3.1                               General.  The Plan shall be administered by
the Committee.  Subject to the provisions of the Plan, the Committee shall be
authorized to (a) select Participants, (b) determine the Award Percentage
applicable to Awards, (c) determine the Bonus Amounts payable pursuant to Awards
based on the Bonus Pool and the applicable Equity Value, (d) determine the
conditions and restrictions, if any, subject to which the payment of Bonus
Amounts pursuant to Awards will be made, (e) certify that the conditions and
restrictions applicable to the payment of Bonus Amounts pursuant to an Award
have been met, (f) interpret the Plan, and (g) adopt, amend, or rescind such
rules and regulations, and make such other determinations, for carrying out the
Plan as it may deem appropriate.  Decisions of the Committee on all matters
relating to the Plan shall be in the Committee’s sole discretion and shall be
conclusive and binding upon the Participants, the Company and all other Persons
to whom rights to receive payments hereunder have been transferred in accordance
with Section 5.2 hereof.  The validity, construction, and effect of the Plan and
the rules and regulations relating to the Plan shall be determined in accordance
with applicable federal and state laws, rules and regulations promulgated
pursuant thereto.

 

3.2                               Plan Expenses.  The expenses of the Plan shall
be borne by the Company.

 

3.3                               Unfunded Arrangement.  The Company shall not
be required to establish any special or separate fund or make any other
segregation of assets to assure the payment of any amount under the Plan.  The
Plan shall be “unfunded” for all purposes and Awards hereunder shall be paid out
of the general assets of the Company as and when the Awards are payable under
the Plan.  All Participants shall be solely unsecured general creditors of the
Company.  If the Company decides in its sole discretion to establish any advance
accrued reserve on its books against the future expense of the Awards payable
hereunder, or if the Company decides in its sole discretion to fund a trust from
which Plan benefits may be paid from time to time, such reserve or trust shall
not under any circumstance be deemed to be an asset of the Plan.

 

3.4                               Delegation.  The Committee may, to the extent
permissible by applicable law, delegate any of its authority hereunder to such
Persons as it deems appropriate.

 

3.5                               Accounts and Records.  The Committee shall
maintain such accounts and records regarding the fiscal and other transactions
of the Plan and such other data as may be required to carry out its functions
under the Plan and to comply with all applicable laws.

 

3.6                               Retention of Professional Assistance.  The
Committee may employ such legal counsel, accountants and other Persons as may be
required in carrying out its duties in connection with the Plan.

 

4

--------------------------------------------------------------------------------


 

ARTICLE IV

 

PARTICIPATION; GRANT AND PAYMENT OF AWARDS

 

4.1                               Participation.  Participation in the Plan
shall be limited to those Participants selected by the Committee from time to
time, and no employee or other service provider of Parent or its Affiliates
shall have any right to be selected as a Participant.  Nothing in the Plan shall
interfere with or limit in any way any right of Parent or any of its Affiliates
to terminate any Participant’s service at any time and for any reason (or no
reason), nor confer upon any Participant any right to continued service with
Parent or any of its Affiliates for any period of time or to continue such
Participant’s present (or any other) rate of compensation.  No Participant who
is granted an Award under the Plan shall have any right to a grant of future
Awards under the Plan.  By accepting any payment under the Plan, each
Participant and each Person claiming under or through such Participant shall be
conclusively deemed to have indicated such Person’s acceptance and ratification
of, and consent to, any action taken under the Plan by the Company or the
Committee.  Subject to the terms and conditions of the Plan, determinations made
by the Committee under the Plan need not be uniform and may be made selectively
among eligible individuals under the Plan, whether or not such individuals are
similarly situated.

 

4.2                               Grant of Awards.  The Committee shall
determine the Participants to whom Awards under the Plan are granted.  Awards
granted under the Plan shall contain an Award Percentage and shall represent the
right to receive a payment in respect of the Bonus Pool.  The Committee may
impose such vesting or other restrictions on an Award granted under the Plan as
it determines in its sole discretion.

 

4.3                               Determination of Bonus Pool; Time and Form of
Payment of Bonus Amounts.  The amount of the Bonus Pool (including to the extent
possible, the amount of any contingent portion thereof) shall be determined by
the Committee on or as soon as administratively practicable following the
applicable Liquidity Event.  Subject to the provisions of Sections 4.4, 4.5 and
4.6 hereof and the satisfaction of any vesting condition imposed by the
Committee on an Award at the time of grant or thereafter, each Bonus Amount that
becomes payable in respect of an Award hereunder shall be paid to the
Participant as follows:

 

(a)                                 Company Sale.  Unless otherwise set forth in
an Award grant letter to a Participant or otherwise determined by the Committee
in its sole discretion, if the Liquidity Event is a Company Sale, the applicable
Bonus Amount shall be paid in cash in a single, lump-sum as soon as
administratively practicable following the Company Sale (but in no event later
than thirty (30) days following the Company Sale); provided, however, that if
the Committee determines in good faith that any portion of a Bonus Amount
payable in connection with such Company Sale is attributable to non-cash sale
proceeds, such portion of the Bonus Amount may, in the sole discretion of the
Committee, be paid in the same form as such non-cash sale proceeds would be
payable to the selling equity holders of Parent in the Company Sale, with the
amount payable to the Participant to be based on the value (as determined by the
Committee in its good faith discretion) of the cash that would otherwise have
been payable with respect to such portion of the Bonus Amount.  Notwithstanding
the foregoing, to the extent that any portion of the sale

 

5

--------------------------------------------------------------------------------


 

proceeds from the Company Sale is deposited into an escrow account or is subject
to being held back by the purchaser for distribution upon the occurrence or
non-occurrence of any event or the satisfaction of certain conditions following
the Company Sale, the applicable portion of the Bonus Amount shall be paid to
the Participant at the same time and on the same basis as such sale proceeds are
released to the selling equity holders of Parent in the Company Sale, subject to
the provisions of Section 2.13(a) hereof and the requirements of Treasury
Regulation §1.409A-3(i)(5)(iv)(A).

 

(b)                                 Public Offering.  Unless otherwise set forth
in an Award grant letter to a Participant or otherwise determined by the
Committee in its sole discretion, if the Liquidity Event is a Public Offering,
(i) one-third (1/3) of the applicable Bonus Amount shall be paid within
forty-five (45) days following the effective date of the Public Offering, and
(ii) the remaining two-thirds (2/3) of the applicable Bonus Amount shall be
payable in two equal annual installments on each of the first and second
anniversaries of the effective date of the Public Offering.  Payment of the
applicable Bonus Amount may be made in cash or Common Stock or a combination
thereof as determined by the Committee in its sole discretion.  In addition,
with respect to payment of the portion of the applicable Bonus Amount covered by
clause (ii) above, the Company may satisfy its payment obligation by granting to
a Participant (or arranging for the grant to a Participant of) a restricted
stock award or a restricted stock unit award on the Common Stock under an equity
compensation plan then effect, taking into account any applicable requirements
of Code Section 409A; provided that, unless otherwise determined by the
Committee, the right of a Participant to vest (in the case of a restricted stock
award) or to vest and receive payment (in the case of a restricted stock unit
award) shall be subject to satisfying the service requirement described in
Section 4.5 hereof on each of the first and second anniversaries, as applicable,
of the effective date of the Public Offering (each of such anniversaries
constituting the date of payment of the applicable Bonus Amount for purposes of
Section 4.5 hereof).

 

4.4                               Release.  Upon acceptance of payment of any
Bonus Amount in respect of any Award hereunder, the Participant shall be deemed,
absent manifest error or bad faith by the Committee, to have (a) accepted all
aspects of the calculation of the Bonus Pool with respect to the applicable
Bonus Amount, and (b) unconditionally released and discharged Parent and any and
all of Parent’s partners, Affiliates, successors and assigns and any and all of
its and their past and present officers, directors, managers, partners, agents,
employees and representatives from any and all claims in connection with, or in
any manner related to or arising under, the Plan with respect to such Bonus
Amount, including the determination of such Bonus Amount and any other matter
associated therewith.

 

4.5                               Service Requirement.  Unless otherwise set
forth in an Award grant letter to the Participant or otherwise determined by the
Committee in its sole discretion, payment of any Bonus Amount in respect of any
Award hereunder shall be conditioned upon the Participant’s continued service
with Parent or its Affiliates through the date of payment of the applicable
Bonus Amount.  Unless otherwise set forth in an Award grant letter to the
Participant or otherwise determined by the Committee in its sole discretion, a
Participant shall not be entitled to the payment of any Bonus Amount in respect
of an Award hereunder in the event of such Participant’s termination of service
at any time or for any reason (or no reason) prior to the date

 

6

--------------------------------------------------------------------------------


 

of payment of the applicable Bonus Amount, and all of a Participant’s Awards
granted under the Plan shall be forfeited automatically upon such Participant’s
termination of service.  Any Awards forfeited hereunder shall again be available
for grant by the Committee in accordance with the terms of the Plan, and the
Company’s Chief Executive Officer shall have the right to reallocate, including
to himself or herself, any such forfeited Awards to other Participants.

 

4.6                               Restrictive Covenants.  In partial
consideration for the grant of an Award under the Plan, a Participant’s rights
with respect to the payment of any Bonus Amount under the Plan may, in the sole
discretion of the Committee, be conditioned on the Participant’s compliance with
any non-competition, non-solicitation or other restrictive covenants that may be
contained in any employment agreement, restrictive covenants agreement or other
agreement between Parent and/or its Affiliates, on the one hand, and
Participant, on the other hand, whether entered into prior to, on or following
the Effective Date.  If, at the time of enforcement of any restrictive covenants
described in this Section 4.6, a court shall hold that the duration, scope, area
or other restrictions stated in the applicable agreement are unreasonable under
circumstances then existing, such provisions shall be enforceable to the maximum
extent permissible under applicable law and may be modified or amended by the
court to render such provisions so enforceable.  In addition to any means at law
or equity available to enforce such restrictive covenants (including, without
limitation, injunctive relief), the Participant may, in the sole discretion of
the Committee, be required upon a breach of any such restrictive covenant to
forfeit the Participant’s rights with respect to all or any portion of any Award
hereunder.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1                               Successors.  For purposes of the Plan, the
Company shall include any and all successors or assignees, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Company and such successors
and assignees shall perform the Company’s obligations under the Plan, in the
same manner and to the same extent that the Company would be required to perform
if no such succession or assignment had taken place.  In the event that the
surviving corporation in any transaction to which the Company is a party is a
subsidiary of another corporation, the ultimate parent corporation of such
surviving corporation shall cause the surviving corporation to perform the
obligations of the Company under the Plan in the same manner and to the same
extent that the Company would be required to perform such obligations if no such
succession or assignment had taken place.  In such event, the term “Company,” as
used in the Plan, shall mean the Company, as hereinbefore defined, and any
successor or assignee (including the ultimate parent corporation) to the
business or assets thereof which by reason hereof becomes bound by the terms and
provisions of the Plan.

 

5.2                               Nontransferability.  No Award or right to
receive payment under the Plan may be transferred other than by will or the laws
of descent and distribution.  Any transfer or attempted transfer of an Award or
a right to receive payment under the Plan contrary to this Section 5.2 shall be
null and void and of no force and effect.  In the event of an attempted transfer
by a Participant of an Award or a right to receive payment pursuant to the Plan
contrary to this

 

7

--------------------------------------------------------------------------------


 

Section 5.2 hereof, the Committee may, in its sole discretion, terminate all or
any portion of such Award or right.

 

5.3                               Withholding Taxes.  Parent and its Affiliates
shall be entitled, if necessary or desirable, to withhold from any amount due
and payable by Parent or any of its Affiliates to any Participant (or secure
payment from such Participant in lieu of withholding) the amount of any
withholding or other tax due from Parent or any of its Affiliates with respect
to any amount payable to such Participant under the Plan.

 

5.4                               Amendment and Termination of the Plan.  The
Board reserves the right to amend or terminate, in whole or in part, any or all
of the provisions of the Plan by action of the Board (or a duly authorized
committee thereof) at any time, provided that in no event shall any amendment or
termination adversely affect in any material respect the rights of Participants
hereunder without the prior written consent of the affected Participants.

 

5.5                               Severability.  The provisions of the Plan
shall be deemed severable.  The invalidity or unenforceability of any provision
of the Plan in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of the Plan in such jurisdiction or the
validity, legality or enforceability of any provision of the Plan in any other
jurisdiction, it being intended that all provisions of the Plan shall be
enforceable to the fullest extent permitted by applicable law.

 

5.6                               Titles and Headings.  The headings and titles
used in the Plan are for reference purposes only and shall not affect in any way
the meaning or interpretation of the Plan.

 

5.7                               Indemnification.  In addition to such other
rights of indemnification as they may have as members of the Board, the members
of the Committee and the Board shall be indemnified by the Company against all
costs and expenses reasonably incurred by them in connection with any action,
suit or proceeding to which they or any of them may be party by reason of any
action taken or failure to act under or in connection with the Plan or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided that such settlement is approved by independent legal counsel selected
by the Company) or paid by them in satisfaction of a judgment in any such
action, suit or proceeding; provided that any such Board or Committee member
shall be entitled to the indemnification rights set forth in this Section 5.7
only if such member has acted in good faith and in a manner that such member
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe that such conduct was unlawful; and provided, further, that upon the
institution of any such action, suit or proceeding, a Board or Committee member
shall give the Company written notice thereof and an opportunity, at its own
expense, to handle and defend the same before such Board or Committee member
undertakes to handle and defend it on such Board or Committee member’s own
behalf.

 

5.8                               Governing Law; Jurisdiction; Jury Trial
Waiver.  The Plan and all Awards hereunder shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflict of laws provisions that would require the application of the laws of
another jurisdiction.  In that context, and without limiting the generality of
the foregoing, the Company and each Participant shall irrevocably and
unconditionally (a) submit in

 

8

--------------------------------------------------------------------------------


 

any proceeding relating to the Plan or any Award hereunder, or for the
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the State Courts of the State of Delaware, New Castle County and
the United States District Court for the District of Delaware, located in New
Castle County, and agree that all claims in respect of any such proceeding shall
be heard and determined in such courts, (b) consent that any such proceeding may
and shall be brought in such courts and waives any objection that the Company
and each Participant may now or thereafter have to the venue or jurisdiction of
any such proceeding in any such court or that such proceeding was brought in an
inconvenient court and agree not to plead or claim the same, (c) WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THE PLAN OR ANY AWARD HEREUNDER,
(d) agree that service of process in any such proceeding may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party, in the case
of a Participant, at the Participant’s address shown in the books and records of
the Company or, in the case of the Company, at the Company’s principal offices,
attention General Counsel, and (e) agree that nothing in the Plan shall affect
the right to effect service of process in any other manner permitted by the laws
of the State of Delaware.

 

5.9                               No Obligation; Company Discretion.  No
provision of the Plan or any Award granted hereunder shall be interpreted to
impose an obligation on Parent or its Affiliates to accept, agree to or
otherwise enter into any proposed or potential Company Sale or Public Offering. 
The decision to enter into (or to reject) a proposed transaction to consummate a
Company Sale or Public Offering, and all terms and conditions of such
transaction, including the amount, timing and form of consideration to be
provided in connection therewith, shall be within the sole and absolute
discretion of Parent.

 

5.10                        Other Benefits.  Awards under the Plan are special
incentives and shall not be taken into account in computing the amount of salary
or compensation for purposes of determining any bonus, incentive, pension,
retirement, death or other benefit under any other bonus, incentive, pension,
retirement, insurance or other employee benefit plan of Parent or its
Affiliates, unless such plan or agreement expressly provides otherwise.

 

5.11                        Code Section 409A.  The Plan is intended to either
comply with, or be exempt from, the requirements of Code Section 409A.  To the
extent that the Plan is not exempt from the requirements of Code Section 409A,
the Plan is intended to comply with the requirements of Code Section 409A and
shall be limited, construed and interpreted in accordance with such intent. 
Accordingly, the Company reserves the right to amend the provisions of the Plan
at any time and in any manner without the consent of Participants solely to
comply with the requirements of Code Section 409A and to avoid the imposition of
the additional tax, interest or income inclusion under Code Section 409A on any
payment to be made hereunder while preserving, to the maximum extent possible,
the intended economic result of the Award of any affected Participant.  A
Participant’s right to receive installment payments pursuant to the Plan shall
be treated as a right to receive a series of separate and distinct payments. 
Whenever a payment under the Plan specifies a payment period with reference to a
number of days, the actual date of payment within the specified period shall be
within the sole discretion of the Company.  Notwithstanding the foregoing, in no
event whatsoever shall the Company be liable for any

 

9

--------------------------------------------------------------------------------


 

additional tax, interest, income inclusion or other penalty that may be imposed
on a Participant by Code Section 409A or for damages for failing to comply with
Code Section 409A.

 

* * * * *

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

21st CENTURY ONCOLOGY HOLDINGS, INC.

 

--------------------------------------------------------------------------------

 

CLASS D BONUS PLAN

 

--------------------------------------------------------------------------------

 

AWARD NOTICE

 

Daniel E. Dosoretz, M.D.

 

 

 

Dear Dr. Dosoretz:

 

The purpose of this award notice (this “Award Notice”) is to inform you that you
have been granted an award (the “Award”) under the 21st Century Oncology
Holdings, Inc. (the “Company”) Class D Bonus Plan (the “Plan).  Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto
under the Plan.  The Award Percentage for the Award is 100%.

 

In addition to your right to receive payment of Bonus Amounts under the Plan in
respect of the Award based on your Award Percentage, you will also be entitled
to a tax “gross up” payment payable in cash and intended to compensate you for
the loss of tax benefits resulting from the treatment of each Bonus Amount as
ordinary income as opposed to long-term capital gains income.  Accordingly, the
amount of each Bonus Amount payable in respect of the Award will be increased
(“grossed up”) by multiplying the applicable Bonus Amount by a fraction, (i) the
numerator of which is one (1) minus the sum of (A) the then applicable highest
marginal federal income tax rate on long-term capital gains, plus (B) the then
applicable federal net investment income tax rate, and (ii) the denominator of
which is one (1) minus the sum of (A) the then applicable highest marginal
federal income tax rate on ordinary income, plus (B) the then applicable highest
marginal rate of the employee portion of the Medicare tax.  The amount of any
such tax “gross up” payment will be determined as of the date of payment of the
relevant Bonus Amount, and will be paid to you at the same time that payment of
the relevant Bonus Amount is made.

 

The payment of any Bonus Amount (and any related tax “gross up” payment) in
respect of the Award will be subject in all respects to your continued service
with 21st Century Oncology Investments, LLC and/or its Affiliates through the
date of payment of the applicable Bonus Amount.  This Award Notice and the Award
hereunder are subject in all respects to the terms and conditions of the Plan. 
If and to the extent that this Award Notice conflicts or is inconsistent with
the terms and conditions of the Plan, the Plan shall govern and control.  This
Award shall remain strictly confidential, and shall be automatically forfeited
and cancelled if you disclose this Award to any person or entity, other than
immediate family members, legal advisors or personal tax or financial advisors
or as may be required by applicable law.  The Plan and this

 

1

--------------------------------------------------------------------------------


 

Award Notice contain the entire understanding between you, on the one hand, and
21st Century Oncology Investments, LLC and/or its Affiliates, on the other hand,
with respect to the subject matter hereof, and supersedes and cancels any and
all prior or contemporaneous agreements between you, on the one hand, and 21st
Century Oncology Investments, LLC and/or its Affiliates, on the other hand, with
respect thereto.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO AWARD NOTICE

 

 

21st CENTURY ONCOLOGY HOLDINGS, INC.

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

ACKNOWLEDGEMENT

 

I hereby acknowledge that (i) I have received and reviewed a copy of the Plan,
and (ii) this Award Notice, the Award and my participation in the Plan are
subject in all respects to the terms and conditions of the Plan.

 

 

 

 

Dated:                                       , 20

Daniel E. Dosoretz, M.D.

 

 

 

--------------------------------------------------------------------------------